Mr. Justice Leech delivered the opinion of the court: The claimant, the Egyptian Transportation System, a corporation, of Marion, Illinois, filed a declaration, in which they allege that for a period long preceding the dates of all matters hereinafter stated they were a corporation, created, organized and doing business under the laws of the State of Illinois, engaged in the business of transporting passengers by busses along and over certain public highways in the State of Illinois; that in accordance with Section 9a of the Motor Vehicle Law of the State of Illinois for the year 1926, said company, on July 24, 1926, paid to the Secretary of State of the State of Illinois the sum of $2,584.00, and on July 30, 1926, the sum of $12.70, making a total payment of $2,596.70; that in computing the weights of the busses owned and operated by said transportation company a mistake was made therein, and as a result of said error an excess tax in the sum of $486.25 was paid, and that there is due claimant said sum of $486.25. A demurrer was filed by the Attorney General of the State of Illinois, which, as a matter of law, is sustained. A letter from the Secretary of State and recommendation from the Attorney .General indicate that claimant is entitled to be reimbursed for this sum of money, and we accordingly award claifuant the sum of $486.25.